UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-1117



VICKI H. DROBNIS,

                                            Petitioner - Appellant,

          versus


LYNDON P. CHAPPELL,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Matthew J. Perry, Jr., Senior District
Judge. (MC-99-229-3-10)


Submitted:   April 27, 2000                   Decided:   May 4, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Vicki H. Drobnis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Vicki H. Drobnis appeals the district court’s order denying

her petition for writ of mandamus.   We have reviewed the record and

the district court’s opinion and find no reversible error.      Ac-

cordingly, we affirm on the reasoning of the district court.    See

Drobnis v. Chappell, No. MC-99-229-3-10 (D.S.C. Jan. 13, 2000).*

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
January 12, 2000, the district court’s records show it was entered
on the docket sheet on January 13, 2000. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date the
order was entered on the docket sheet that we take as the effective
date of the district court’s decision. See Wilson v. Murray, 806
F.3d 1232, 1234-35 (4th Cir. 1986).


                                2